Citation Nr: 0707596	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-24 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
right knee osteoarthritis and meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran had periods of active duty from November 1965 to 
March 1966, and from August 17, 1971 to August 30, 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to a disability rating 
in excess of 20 percent for the veteran's service-connected 
right knee disability.

In a September 2006 decision review officer decision, the RO 
increased the veteran's right knee osteoarthritis and 
meniscectomy to 30 percent, effective August 22, 2002.  
Subsequently, in an October 2006 decision review officer 
decision, the RO increased the evaluation to 100 percent from 
September 15, 2006, with the 30 percent evaluation restored 
on November 1, 2007.  The veteran was advised of the above 
grants of increased ratings; however, he did not withdraw his 
appeal.  Thus, this appeal continues.  

The Board notes that, in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in September 2003, 
the veteran indicated that he wished to appear at a personal 
hearing before a Veterans Law Judge at the RO.  In a DRO 
conference report dated December 2006, it was noted that the 
veteran indicated he did not want to wait for a travel board 
hearing, and withdrew his request for a hearing.  The Board 
finds that there is no hearing request pending at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to an increased rating for the right 
knee osteoarthritis and meniscectomy.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill VA's 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The evidence of record indicates that the veteran underwent a 
total right knee replacement in September 2006, and was 
assigned a 100 percent evaluation from September 15, 2006.  
Effective November 1, 2007, the veteran's right knee 
disability will be rated as 30 percent disabling pursuant to 
Diagnostic Code 5055.

A 30 percent disability rating is the minimum rating assigned 
for knee replacement.  Intermediate degrees of residual 
weakness, pain, or limitation of motion are rated by analogy 
to Diagnostic Codes 5256, 5261, or 5262.  A maximum 60 
percent evaluation is available where there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2006).

The record reflects that the veteran has not been afforded a 
VA examination to assess the severity of his right knee 
disability since undergoing a total knee replacement in 
September 2006.  Where the record does not adequately reveal 
the current state of that disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Given the uncertainty in the 
record as to the current state of the veteran's disability 
since surgery, the Board finds that this case must be 
remanded so that the veteran can undergo a VA orthopedic 
examination.

Additionally, the evidence of record suggests that the 
veteran has undergone additional treatment since the knee 
replacement.  The AMC should undertake appropriate steps to 
ensure that all available records have been obtained from any 
treatment facilities.  

In short, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The AMC should send the veteran and his 
representative a letter that complies with 
the notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) evidence 
not previously provided to VA is necessary to 
substantiate the veteran's claim.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by the 
veteran and which portion, if any, VA will 
attempt to obtain on his behalf.  The letter 
should also request that the veteran provide 
any evidence in his possession that pertains 
to the claim.

2.  The AMC should contact the veteran and 
request that he identify all VA and non-VA 
health care providers that have treated him 
since his right knee replacement.  The aid of 
the veteran in securing these records, to 
include providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or if 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, and 
the veteran should be informed in writing.

3.  The AMC should arrange for the veteran to 
undergo an examination to determine the 
nature and severity of impairment from the 
veteran's service-connected right knee 
disability.  The claims file must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests should be completed.  The 
examiner's report should set forth range of 
motion studies for the right knee and the 
examiner should identify an objective 
evidence of pain.  The extent of any 
incoordination, weakened movement and excess 
fatigability on use should be described.  To 
the extent possible, the functional 
impairment due to incoordination, weakened 
movement and excess fatigability on use 
should be assessed in terms of additional 
degrees of limitation of motion.  

4.  The AMC should readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the AMC should issue a 
Supplemental Statement of the Case, and the 
veteran and his representative should be 
afforded time in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


